Citation Nr: 1447598	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Harold H. Hoffman, III, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1971.

This matter initially arose from a February 2009 rating decision of the RO that denied the Veteran's claim of service connection for PTSD.  The Veteran appealed this decision to the Board of Veterans Appeals (Board), and the Board remanded the issue for further development in May 2011.  After the matter was returned, the Board denied the claim in November 2012.  

The Board at this time expanded the issue to include that of service connection for any innocently acquired psychiatric disorder to include PTSD.  See Clemons v Shinseki, 23 Vet App 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran appealed the Board's November 2012 decision to the Court of Appeals for Veterans Claim (Court).  

In a Memorandum Decision in March 2014, the Court set aside the November 2012 decision and remanded the matter back to the Board.  The matter is once again before the Board.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required on his part.



REMAND

The Court noted in its March 2014 Decision Memorandum that a directive that the Board gave in a May 2011 remand regarding a request for outstanding VA medical records had not been properly followed.  

The Court explained that, while two requests had been made by VA for the identified records, these involved either an incomplete time period or identified an incomplete disability.  

Thus, the Court found that a remand was necessary to ensure compliance with the May 2011 remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Consequently, this case must be remanded to the AOJ so that a proper request can be made for the outstanding VA medical records.  38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A(c).

Also, the Court noted in March 2014 that consideration and discussion of the Veteran's psychiatric-related symptoms had not been adequately addressed in VA medical opinions in 2011 and 2009 or by the Board in November 2012.  

Accordingly, the Board agrees with the Veteran's representative's October 2014 request that the Veteran be afforded a new VA examination to determine whether he suffers from an innocently acquire psychiatric disorder, to include PTSD, due to an event or incident of his service.  38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of any outstanding records referable to the Veteran's claimed treatment for a psychiatric disorder to include PTSD rendered at the VA medical facility in Brecksville and Wade Park from the 1970s to 1980.  All efforts to obtain the records must be clearly documented in the claim file.  If the records are unavailable it should be noted in the record and the reason for their unavailability should be clearly documented.

2.  The AOJ then should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claim psychiatric disorder.  A copy of the claims file and this remand should be provided to the examiner for review.  For each psychiatric disorder diagnosed, the examiner must opine as to the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the identified acquired psychiatric disorder had its clinical onset during service, to include his experiences in the Republic of Vietnam. 

b) If the Veteran's psychiatric disorder(s) were not caused by his period of military service, the examiner must provide an opinion as to whether the Veteran had a psychiatric disorder that clearly and unmistakably (obviously, manifestly, or undebatably) existed prior to his period of military service. 

c) If there is clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to service, the examiner must provide a diagnosis and an opinion as to whether there is clear and unmistakable evidence (evidence that is obvious, manifest, or undebatable) that it was not aggravated beyond its natural progression during service. 

The examiner should consider the Veteran's medically documented psychiatric symptoms as well as his lay statements regarding symptoms in service and thereafter in rendering this opinion.

A complete rationale must be provided for all opinions rendered.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  After completing all indicated development deemed, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded reasonable opportunity for response.  

Thereafter in indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



